Citation Nr: 1616236	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

This matter was previously before the Board in November 2013, at which time it was remanded for further development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

Post-service treatment records reflect that the Veteran has continued to seek treatment for a psychiatric disorder, which has been variously diagnosed as anxiety disorder and posttraumatic stress disorder (PTSD) with depressed mood.

In addition, the Veteran was most recently provided a VA examination in June 2015.  At that time, the examiner indicated that the Veteran has never been diagnosed with a mental disorder, finding that the Veteran was not experiencing a psychological diagnosis according to the diagnostic criteria established in the DSM-V.  The examiner further indicated if symptoms were present intermittently, then they were likely transient and expectable reactions to psychosocial stressors or that they were likely first incurred prior to the Veteran's service as the Veteran reported a history of depression or excessive worry during a report of medical history accompanying his preinduction examination on July 1969.  

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, however, the examiner did not address the Veteran's various psychiatric diagnoses of record.  On remand, the examiner should discuss there is any change in diagnosis and the etiology of the psychiatric diagnoses of record.  

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.  Refer the claims folder to the June 2015 VA examiner or, if he is unavailable, to another appropriate examiner to for a medical opinion to address the etiology of any psychiatric disability (under DSM-IV criteria) which may be present or has been present during the appeal period, to include PTSD.  

The examiner must review the claims file and must note that review in the report.  

Any further indicated tests and studies to include any psychological testing necessary should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should identify all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  

(b)  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the Veteran's period of service and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to active service, any event of active service, or is due to the fear of hostile military or terrorist activity during service.

(c)  With respect to any other psychiatric disorder found upon examination or identify during a review of the claims folder, the examiner should provide an opinion for each disability found as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to any incident of the Veteran's active service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




